ON MOTION FOR REHEARING
In their motion for rehearing, appellees say the court erred in stating that the petition for adoption alleged abandonment by the parents.
Paragraph (6), page 1 of appellees’ First Amended Petition, page 15 in the transcript, reads: “Both the living and natural father and mother of such children sought to be adopted have voluntarily abandoned and deserted such children, and have surrendered complete care, custody and control of such children to petitioners. * * * ”
If that allegation was stricken by amendment or deletion, such is not shown in the transcript.
Appellees allege the court erred in holding “Until within the last year she has not been financially able to support them (the children)” and “As soon as she (appellant) and Bauman moved to Oklahoma and started making more money she offered to pay money to Geneva. * * *”
While we did not make such finding and we did not hold such statements to be true, we do feel we owe appellees a clarification.
We call attention to the last paragraph on page 3 of our opinion, beginning, “Joan Bauman, mother of the children, and appellant here, testified: * * Following the word “testified” everything said is in summarization of and quotations from appellant’s testimony through and including the statement, “She never offered Heard money and he never asked her for money,” on page 417 of our opinion.
We now see, that by breaking her testimony up into readable paragraphs instead of including it in one long paragraph, confusion could result to the reader.
We want to make it clear the words used were appellant’s words, not ours.
We did not find facts and we did not hold that any of appellant’s testimony was true.
*420The findings of the trial court, both specific and implied, are binding on this court.
We differed with the trial court only as to the law applied to the facts as he found them to be.
The motion for rehearing is overruled.
Overruled.